Case 5:20-cv-00921-SMH-KLH Document 9 Filed 10/06/20 Page 1 of 1 PageID #: 58




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION


MARCUS DEWAYNE SMALLWOOD                          CIVIL ACTION NO. 20-0921-P

VERSUS                                            JUDGE S. MAURICE HICKS, JR.

BOSSIER PARISH SHERIFF’S DEPT., ET AL.            MAG. JUDGE KAREN L. HAYES


                                       JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been

considered, no objections thereto having been filed, and finding that same is supported

by the law and the record in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Marcus Dewayne

Smallwood’s claims are DISMISSED as frivolous and for failing to state claims on which

relief may be granted.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 6th day of October,

2020.
